       Case 3:20-cv-00278-DPM Document 6 Filed 11/17/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JAMES INGRAM                                                  PLAINTIFF

v.                        No. 3:20-cv-278-DPM

KEITH BOWERS,
Admin, Craighead County                                    DEFENDANT

                                ORDER
     The Court adopts Magistrate Judge Kearney's unopposed
recommendation, Doc. 5.        FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).       Ingram's complaint will be dismissed
without prejudice for failure to state a claim.   This dismissal counts as
a "strike" for purposes of 28 U.S.C. § 1915(g).      An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith.   28 U.S.C. § 1915(a)(3).
     So Ordered.


                                  D .P. Marshall (r.
                                  United States District Judge
